Citation Nr: 0722201	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for surgical 
scar. 

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease (DJD) of the cervical spine, C5-7, 
status post spinal fusion.


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1984 to June 
1997.  He also had 6 years, 6 months, and 15 days of prior 
active service.

Initially, the Board of Veterans' Appeals (Board) notes that 
at the time of his hearing before the Board in May 2006, the 
veteran also expressed the desire to continue his appeal as 
to the January 2004 rating decision's denial of service 
connection for post-traumatic stress disorder (PTSD), for 
which the regional office (RO) later issued a statement of 
the case in January 2006.  However, in his January 2006 
substantive appeal, the veteran specifically limited his 
appeal to entitlement to increased ratings for his scar, 
hypertension, and cervical spine disorder.  In addition, the 
Board finds that the transcript of the May 2006 hearing 
cannot constitute a substantive appeal as to this claim 
because the hearing occurred more than 60 days following the 
issuance of the statement of the case.  Consequently, the 
Board finds that it cannot take jurisdiction of this issue, 
and can only refer this matter to the RO as an application to 
reopen the claim.  

The issues of entitlement to an initial compensable rating 
for surgical scar, and a rating in excess of 20 percent for 
DJD of the cervical spine, C5-7, status post spinal fusion, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's blood pressure is not manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claim 
for an increased rating.

More specifically, an April 2004 letter advised the veteran 
of the evidence necessary to substantiate his increased 
rating claim, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Although the April 2004 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have then been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board also observes that the April 2004 VCAA notice 
letter was followed by a readjudication of the claim in the 
March 2005 rating decision and January 2006 statement of the 
case.  

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding documents or 
records that have not been obtained or that are not 
adequately addressed in documents or records contained within 
the claims folder.  While the Board recognizes that it is 
remanding the issue of entitlement to an increased rating for 
the veteran's cervical disorder due to the lack of VA 
hospital records relating to the cervical spine fusion in 
March 2004, there is no indication and the veteran has not 
stated that there was any treatment for his hypertension 
during this hospitalization.  Thus, the lack of these records 
does not prejudice the Board's current adjudication of the 
veteran's claim for an increased rating for his hypertension.  
The veteran has also not indicated any intention to provide 
any additional evidence in support of his claim.

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 1007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
this claim for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources. 


II.  Entitlement to an Initial Rating in excess of 10 percent 
for Hypertension

Background

The history of this disability shows that service connection 
was granted and the disability assigned a 10 percent rating 
in an October 2003 rating decision, effective from May 2003.  

VA treatment records from February 2003 reveal that the 
veteran's blood pressure was 166/100.  In March 2003, it was 
noted to be 180/106 and 173/86.  

August 2003 VA examination revealed that the veteran reported 
a history of hypertension since 1990.  He had been under 
medication since 2002 without side effects.  The examiner 
noted that there was no functional impairment resulting from 
this condition.  Three blood pressure readings were obtained 
and noted to be 124/70, 110/70, and 120/70.  The examiner 
further noted that since the veteran's blood pressure was 
controlled by medication hydrochlorothiazide (HCTZ) and 
Atenolol, additional blood pressure readings on separate days 
were not obtained.  The diagnosis included hypertension based 
on the veteran's history (subjective) and the physical 
examination and medications (objective).  

VA examination in July 2004 continued to reveal that the 
veteran was receiving treatment for his hypertension and that 
there had been no side effects.  It was noted that treatment 
had also included Lisinopril for the previous 5 years from 
which there had also been no side effects.  The three blood 
pressure readings at this time were 174/100, 170/90, and 
162/90.  Since the veteran's blood pressure was controlled by 
Atenolol and Lisinopril, additional pressure readings on 
separate days were not obtained.  The diagnosis included 
hypertensive vascular disease (essential arterial 
hypertension).

VA treatment records for the period of August 2004 to 
December 2005 reflect that in August 2004, the veteran's 
blood pressure was 183/106, in September 2004, it was 128/77, 
in March 2005, it was 148/91 and 141/75, and in July 2005, it 
was 126/62.  

At the veteran's hearing at the RO in September 2005, the 
veteran testified that his blood pressure had been as high as 
181/82, and that there were times, even with his medication, 
that his bottom number would rise to 90 (transcript (T.) at 
p. 7).  

At the veteran's hearing before the Board in May 2006, the 
veteran testified that even though he was on medication for 
his hypertension, there were times when it was extremely high 
(T. at p. 14).  His witness indicated that she would take his 
blood pressure at times, and that on one occasion, it was 
196/105 (T. at p. 14).  At least once a week, his blood 
pressure would be higher than 120/78 (T. at p. 15).  The 
previous month, he had to call in for some help because there 
was an occasion when the bottom number was approximately 92 
and the top number was 180 (T. at p. 15).  


Rating Criteria and Analysis

Under Diagnostic Code 7101, which governs ratings of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assignable 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication.  A 20 percent evaluation is assignable for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
is assignable for diastolic pressure predominantly 120 or 
more.  A 60 percent evaluation is assignable for diastolic 
pressure predominantly 130 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).

The Board has carefully reviewed the medical evidence dated 
since approximately May 2003, and notes that it does not 
reflect any diastolic readings of 110 or higher, and that the 
veteran's hypertension for the most part has been adequately 
controlled by medication.  In fact, even the veteran and his 
witness have not offered testimony of an occasion when there 
has been a diastolic reading of 110 or more.  In addition, at 
no point since May 2003 has the veteran's hypertension been 
manifested by systolic pressure predominantly 200 or more.  
Accordingly, as the evidence is consistent with a history of 
diastolic blood pressure predominantly in excess of 100 or 
more that is continuously controlled by medication and 
against systolic and/or diastolic pressures necessary for a 
higher rating, the Board finds that the veteran's claim for a 
rating in excess of 10 percent for hypertension must be 
denied.




ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.


REMAND

Turning next to the issue of entitlement to an initial 
compensable rating for surgical scar, the claims folder fails 
to reveal any letter from the RO that would constitute a VCAA 
notice letter with respect to this claim.  Thus, the Board 
finds that it has no alternative but to remand this claim so 
that the veteran can be provided with a letter that advises 
him of the evidence necessary to substantiate his claim for 
an initial compensable rating for surgical scar, and the 
respective obligations of VA and the veteran in obtaining 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also be advised of the bases for 
assigning ratings and effective dates, and asked to provide 
any evidence in his possession that pertains to the claim.  

With respect to the issues of entitlement to a rating in 
excess of 20 percent for DJD of the cervical spine, C5-7, 
status post spinal fusion, the record reflects that the 
veteran was hospitalized at the Atlanta, Georgia VA Medical 
Center for the purpose of undergoing a cervical spine fusion 
in early March 2004, and while there is a VA psychiatric 
clinical record of this surgery, the VA records from the 
actual hospitalization for this procedure are not of record.  
Since these records may contain information pertinent to the 
veteran's claim for an increased rating for his service-
connected cervical spine disorder, and VA is held to be in 
constructive possession of the veteran's VA treatment 
records, the Board finds that it must remand these issues so 
that these records can be obtained from this facility and a 
current VA examination be obtained to investigate the 
complaints of numbness in the fingers.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following action:

1.  Provide the veteran with a VCAA 
notice letter as to the issue of 
entitlement to an initial compensable 
rating for surgical scar, noting the 
evidence necessary to substantiate the 
claim, and the respective obligations 
of VA and the veteran in obtaining such 
evidence.  The veteran should also be 
advised of the bases for assigning 
ratings and effective dates, and asked 
to provide any evidence in his 
possession that pertains to the claim.

2.  Appropriate steps should be taken 
to obtain the veteran's hospitalization 
records from the VA Medical Center 
located in Atlanta, Georgia, dated in 
March 2004 and any records of treatment 
for the cervical spine at that facility 
since December 2005.

3.  Thereafter, arrange for the veteran 
to undergo special 
orthopedic/neurologic examinations in 
order to ascertain the nature and 
severity of the service connected 
cervical spine disability.  The 
neurologic examination should ascertain 
the nature of any disability affecting 
the veteran's fingers and a 
determination made as to whether 
disability affecting the fingers is 
associated with the cervical spine 
disorder and, if so, the specific nerve 
or nerves affected.  The claims folder 
should be made available to the 
examiner for review.  

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
claims for an initial compensable 
rating for surgical scar and a rating 
in excess of 20 percent for DJD of the 
cervical spine, C5-7, status post 
spinal fusion, should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the 
case and be given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


